The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification Objections
The disclosure is objected to because of the following informalities: 
It is required that continuing data is consistent in 1st paragraph of specification and Bib data sheet and therefore, it is necessary to update Patent No. 10/834,573 in the specification. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10/834,573 
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Accordingly, absent a terminal disclaimer, claims 1-20 are properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Osterwise et al. (US 2017/0265125, “Osterwise”) in view of Russell et al. (US 2017/0311241, “Russell”).
Regarding claim 1, Osterwise discloses a device, comprising:
- a processing system including a processor (See 1002 fig.10, a processor); and 
- a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising (See 1004 fig.10, a memory):
- reading that a user controlled mobile equipment access point name (APN) elementary file (EF_UMEAPN) stored in a memory of a universal integrated circuit card (UICC) (See fig.2 and ¶.24, APN can be stored in an elementary file of the UICC).
- accessing a group of operator controlled mobile equipment access point names in response to the device detecting an operator controlled mobile equipment access point name elementary file (EF_OMEAPN) stored in the memory of the UICC (See ¶.17, access point name information associated with a plurality of access point names to be selectively utilized by a device processor of the communication device for wireless communications; See ¶.23, performing a batch update associated with one or more APN’s where the batch update is associated with a group of communication devices …transmit a wireless provisioning message that includes additional access point name information to the group of communication devices; See ¶.24, APN can be stored in an elementary file of the UICC; Examiner’s Note: Russell discloses operator controlled APN elementary file); and 
- configuring the device according to the group of operator controlled mobile equipment access point names (See ¶.17, access point name information associated with a plurality of access point names to be selectively utilized by a device processor of the communication device for wireless communications; See ¶.20, the APN information can be associated with one or more APNs that can be utilized for wireless communications by the wireless device; See ¶.23, performing a batch update associated with one or more APN’s where the batch update is associated with a group of communication devices …transmit a wireless provisioning message that includes additional access point name information to the group of communication devices).
Osterwise discloses that APN can be stored in an elementary file of the UICC (See ¶.24), but does not explicitly discloses the limitations “determining that EF_UMEAPN is not available from the UICC” and “EF_OMEAPN stored in UICC.”
However, Russell discloses “determining that  a user controlled mobile equipment access APN elementary file stored in a memory of UICC is not available from the UICC” (See 210 fig.2 and ¶.43, If there is no APN information specified in the UICC, the APN manager concludes that no APN information is available and the ME will establish PD connections using alternative methods. If, however, APN information is specified in the UICC, the APN manager facilitates establishment of one or more PD connections using the APNs specified in the APN information of the UICC; See ¶.70, the ME has determined which APN to use for what Service or that no APN is available for that service; See ¶.104, determining what file (EF-FILE) on the UICC should be used to provide APNs for data connectivity; See ¶.117, the ME determines if there is an elementary file in the data set on the UICC. If, however, there is no generic data available, or there is no elementary file in the data set on the UICC, or there is no APN in the location identified in the elementary file (block 808), the ME sets up a data connection using an alternative method. In one example, such an alternative method of setting up a data connection includes the known technique of using a blank APN to establish a PD connection)” and “EF_OMEAPN” (See fig.3 and ¶.40, FIG. 3 represents an example when the ME receives a UICC having an IMSI associated with network information specified in the APN data file. For example, the IMSI may specify a code “150” that the APN manager determines is associated with the service provider Operator X and, accordingly, there is an association between the IMSI and the network information. The network information may include APNs for various data services; ¶.58-60, one example configuration file, such as an example EFACL, file on a UICC is shown below; See ¶.60, APN “internet” “tether.operator.com” “mms.operator.co.uk” “wap.operator.ca”; See ¶.127, Table including “APN pointers”).
Therefore, it would have been obvious to one of ordinary skill in the art to apply “determining that EF_UMEAPN is not available from the UICC” and “EF_OMEAPN” as taught by Russell into the system of Osterwise, so that it provides a way for Mobile Equipment (ME) to set up a data connection using an alternative method, wherein such an alternative method of setting up a data connection includes the known technique of using a blank APN to establish a PD connection (Russell, See ¶.114).

Regarding claim 2, Osterwise discloses “accessing the group of operator controlled mobile equipment access point names from the EF_OMEAPN (See fig.3 and ¶.40, FIG. 3 represents an example when the ME receives a UICC having an IMSI associated with network information specified in the APN data file. For example, the IMSI may specify a code “150” that the APN manager determines is associated with the service provider Operator X and, accordingly, there is an association between the IMSI and the network information. The network information may include APNs for various data services).”

Regarding claim 3, Osterwise discloses “an operator stores access point name information in the memory (See fig.6 and ¶.8, APN information can be stored in a UICC).”

Regarding claim 4, Osterwise discloses “the access point name information comprises the EF_OMEAPN (See fig.3 and ¶.40, FIG. 3 represents an example when the ME receives a UICC having an IMSI associated with network information specified in the APN data file. For example, the IMSI may specify a code “150” that the APN manager determines is associated with the service provider Operator X and, accordingly, there is an association between the IMSI and the network information. The network information may include APNs for various data services; Examiner’s Note: a certain file name for the same function does not matter because it is a design choice by a network operator).”

Regarding claim 5, Osterwise discloses “determining that the EF_UMEAPN stored in the memory of the UICC is available from the UICC; accessing a group of user controlled mobile equipment access point names in response to the device detecting the EF_UMEAPN stored in the memory of the UICC; and configuring the device according to the group of user controlled mobile equipment access point names (See the rejection of claim 1 for accessing and configuring method).”

Regarding claim 6, Osterwise discloses “accessing the group of user controlled mobile equipment access point names from the EF_UMEAPN (See ¶.17, access point name information associated with a plurality of access point names to be selectively utilized by a device processor of the communication device for wireless communications; See ¶.23, performing a batch update associated with one or more APN’s where the batch update is associated with a group of communication devices …transmit a wireless provisioning message that includes additional access point name information to the group of communication devices; See ¶.24, APN can be stored in an elementary file of the UICC; Examiner’s Note: Russell discloses operator controlled APN elementary file).”

Regarding claim 7, Osterwise discloses “an operator stores access point name information (See fig.6 and ¶.8, APN information can be stored in a UICC).”

Regarding claim 8, Osterwise discloses “the access point name information comprises the EF_UMEAPN (See fig.6 and ¶.8, APN information can be stored in a UICC)”

Regarding claim 9, Osterwise discloses “detecting a type of service provided by the device, wherein the configuring of the device comprises selecting an access point name from the group of operator controlled mobile equipment access point names according to the type of service (See ¶.14, the stored information can be associated with multiple APN's, such as different APN's selected depending on a type of data communication and/or a type of network that the wireless device intends on using; See ¶.17, access point name information associated with a plurality of access point names to be selectively utilized by a device processor of the communication device for wireless communications).”

Claims 10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Osterwise in view of Russell and further in view of Dong (US 2017/0078869, “Dong”).
Regarding claim 10, Osterwise and Russell do not explicitly disclose what discloses what Dong “determining the type of service (Osterwise, See ¶.14, the stored information can be associated with multiple APN's, such as different APN's selected depending on a type of data communication and/or a type of network that the wireless device intends on using) comprises high priority communications (Dong, See ¶.88, Using this information identifying a service, the MTC device retrieves the APN from the contents of the EF that was previously retrieved from the UICC and possibly any other relevant information such as the priority order); and selecting the access point name according to a network associated with the access point name (Osterwise, See ¶.14) that provides the high priority communications (Dong, See ¶.88).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “determining the type of service comprising high priority and selecting the access point name according to a network associated with the access point name” as taught by Dong into the system of Osterwise and Russell, so that it provides data traffic through a APN based on the priority order (Dong, See ¶.78).

Regarding claim 12, it is a claim corresponding to the claims 1 & 10 and is therefore rejected for the similar reasons set forth in the rejection of the claims.

Regarding claim 13, Osterwise and Russell disclose the non-transitory, machine-readable medium of claim 12, wherein the operations comprise: 
- determining that the EF_UMEAPN stored in the memory of the UICC (Osterwise, See fig.2 and ¶.24, APN can be stored in an elementary file of the UICC) is available from the UICC (Russell, See ¶.117,  the ME determines if generic data is available. If generic data is available, the ME determines if there is an elementary file in the data set on the UICC ); accessing a group of user controlled mobile equipment access point names in response to the processing system detecting the EF_UMEAPN stored in the memory of the UICC (Osterwise, See ¶.17, access point name information associated with a plurality of access point names to be selectively utilized by a device processor of the communication device for wireless communications), wherein an operator stores access point name information, wherein the access point name information comprises the EF_UMEAPN (Osterwise, See fig.3 and ¶.40, FIG. 3 represents an example when the ME receives a UICC having an IMSI associated with network information specified in the APN data file. For example, the IMSI may specify a code “150” that the APN manager determines is associated with the service provider Operator X and, accordingly, there is an association between the IMSI and the network information. The network information may include APNs for various data services); and configuring the processing system according to the group of user controlled mobile equipment access point names (Osterwise, See ¶.17, access point name information associated with a plurality of access point names to be selectively utilized by a device processor of the communication device for wireless communications; See ¶.20, the APN information can be associated with one or more APNs that can be utilized for wireless communications by the wireless device; See ¶.23, performing a batch update associated with one or more APN’s where the batch update is associated with a group of communication devices …transmit a wireless provisioning message that includes additional access point name information to the group of communication devices). Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 10.

Regarding claim 14, it is a claim corresponding to the method of accessing in the claim 13 and a certain file name for the same function does not matter because it is a design choice by a network operator and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 15-17, they are claims corresponding to claims 2-4, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Regarding claim 18, it is a method claim corresponding to the claim 12 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 19-20, they are claims corresponding to claims 2 & 4, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Osterwise in view of Russell and further in view of Ali et al. (US 2013/0203465, “Ali”).
Regarding claim 11, Osterwise and Russell do not explicitly disclose what Ali discloses “determining the type of service requires filtering services; and selecting the access point name according to a network associated with the access point name that provides the filtering services (Ali, See ¶.22, In certain variations of this embodiment, the ME to UICC communication may contain a list of Registered IMPUs. In other variations of this embodiment, the list can be filtered according the list of IMPUs as discussed above. In other variations of this embodiment, the list may contain a list of Registered IARIs and/or a list of Registered ICSIs. In another variation of this embodiment, the list can also be filtered according to the lists provided in an UICC file).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “determining the type of service requires filtering services; and selecting the access point name according to a network associated with the access point name that provides the filtering services” as taught by Ali into the system of Osterwise and Russell, so that it provides a way for the registered list to be filtered according to the lists provided in an UICC file (Ali, See ¶.22 and ¶.87).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411